ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Reimer, 2012 IL App (1st) 101253




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    ROBERT REIMER, Defendant-Appellant.



District & No.             First District, Second Division
                           Docket No. 1-10-1253


Opinion filed          March 30, 2012
Rehearing denied       May 3, 2012
Modified Opinion filed May 8, 2012


Held                       In a prosecution for home repair fraud, the State violated defendant’s due
(Note: This syllabus       process rights by presenting two incorrect statements of law with regard
constitutes no part of     to home repair fraud before the grand jury, namely, that the element of
the opinion of the court   intent could be presumed and that defendant’s intent at the time of the
but has been prepared      agreement with the victim was not an element of the offense, and those
by the Reporter of         misstatements resulted in actual and substantial prejudice to defendant;
Decisions for the          therefore, the cause was remanded with directions to dismiss the
convenience of the         indictment without prejudice, since there were no concerns about new
reader.)
                           deception or perjured testimony where the State would simply present
                           evidence satisfying the element of defendant’s intent at the time of the
                           agreement.


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-CR-20250; the
Review                     Hon. Marcus R. Salone, Judge, presiding.


Judgment                   Reversed and remanded.
Counsel on                   Michael J. Pelletier, Alan D. Goldberg, and Philip D. Payne, all of State
Appeal                       Appellate Defender’s Office, of Chicago, for appellant.

                             Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                             Ashley Romito, Mary Needham, and Sebastian Soto, Assistant State’s
                             Attorneys, of counsel), for the People.


Panel                        JUSTICE HARRIS delivered the judgment of the court, with opinion.
                             Justice Connors concurred in the judgment and opinion.
                             Presiding Justice Quinn specially concurred, with opinion.



                                                OPINION

¶1          Defendant, Robert Reimer, was charged with one count of home repair fraud pursuant
        to section 3(a)(1) of the Home Repair Fraud Act (815 ILCS 515/3(a)(1) (West 2008)). A jury
        found defendant guilty. The circuit court sentenced defendant to 30 months’ probation, to
        payment of restitution to the victim, and to performance of 288 hours of community service.
        At issue is whether the State, in presenting the case before the grand jury, violated
        defendant’s due process rights. On March 30, 2012, we filed an opinion after oral argument
        dismissing the indictment without prejudice, reversing the judgment of the circuit court and
        remanding the case for further proceedings. Defendant filed a petition for rehearing on April
        20, 2012 asserting that the evidence presented at trial was insufficient to support a
        conviction.1 Upon denial of defendant’s petition for rehearing, we issue this modified
        opinion.

¶2                                          JURISDICTION
¶3          The circuit court sentenced defendant on April 14, 2010. Defendant timely filed his
        notice of appeal on April 16, 2010. Accordingly, this court has jurisdiction pursuant to article
        VI, section 6, of the Illinois Constitution and Illinois Supreme Court Rules 603 and 606,
        governing appeals from a final judgment of conviction in a criminal case entered below. Ill.
        Const. 1970, art. VI, § 6; Ill. S. Ct. R. 603 (eff. Oct. 1, 2010); R. 606 (eff. Mar. 20, 2009).


                1
                  Defendant also raised the following issues on appeal: whether the circuit court abused its
        discretion when it rejected defendant’s supplemental jury instructions; and whether the evidence in
        this case was closely balanced such that the circuit court’s violation of Illinois Supreme Court Rule
        431(b) (eff. May 1, 2007) amounts to plain error. However, due to our disposition of this appeal, we
        do not need to address those arguments.

                                                    -2-
¶4                                      BACKGROUND
¶5       Defendant was charged by indictment with one count of home repair fraud pursuant to
     section 3(a)(1) of the Home Repair Fraud Act (Act) (815 ILCS 515/3(a)(1) (West 2008)).
     The indictment, in relevant part, stated defendant:
             “KNOWINGLY ENTERED INTO A WRITTEN AGREEMENT OR CONTRACT,
         WHEN THE AMOUNT OF THE AGREEMENT OR CONTRACT WAS MORE
         THAN $1,000.00, WITH RITA AVILA FOR HOME REPAIR AND [DEFENDANT]
         KNOWINGLY PROMISED PERFORMANCE WHICH HE DID NOT INTEN[D] TO
         PERFORM OR HE KNEW WOULD NOT BE PERFORMED.”
¶6       Before the grand jury, Detective Sandra Bryant of the Chicago police department testified
     she was assigned to investigate a home repair fraud involving defendant as the offender and
     Rita Avila as the victim. Detective Bryant testified that through her investigation, she learned
     that Avila entered into a contract with defendant to perform repairs on her home on June 11,
     2007. On that same day Avila paid defendant $2,000. Defendant started work and Avila paid
     him a total of $6,000. The last check that Avila gave to defendant was on or about July 16,
     2007. After July 16, 2007, defendant did not complete any more work on Avila’s home.
     Detective Bryant testified that at the time Avila and defendant came to an agreement, Avila
     believed she knew where defendant’s office was. Avila had defendant’s cell phone number,
     which she used to contact defendant.
¶7       Detective Bryant testified that when Avila went to the address where she believed
     defendant’s office was located, she found a vacant lot. When Avila tried to contact defendant
     through his cell phone, it was disconnected. Defendant never provided Avila with any new
     contact information. Detective Bryant stated that defendant did not perform $6,000 worth of
     work on Avila’s home. Specifically, he was supposed to put in new kitchen cabinets, which
     defendant never ordered. Defendant admitted to Detective Bryant that he started the work,
     but did not finish it, claiming that he ran out of money. He further admitted he never gave
     Avila a new way to contact him.
¶8       In response to questions from the grand jury, Detective Bryant testified that the defendant
     was supposed to “tear out walls and existing cabinets in the kitchen and bathroom, replace
     cabinets and walls, paint, tile floors, and plumbing work.” Detective Bryant testified that
     defendant “did demolition work” and “put up some walls.” Detective Bryant testified further
     that Avila found defendant on Contractors.com as BRB Construction. At one point during
     Detective Bryant’s testimony, the grand jury asked the assistant State’s Attorney, “What
     makes this a felony case versus a civil case to be taken before a civil court?” In response, the
     following exchange occurred:
             “Q. [Assistant State’s Attorney]: Detective, I’m going to ask you a series of questions
         to answer the Foreman’s question.
             Is it true that according to the home repair fraud statute that once two parties come
         to an agreement for home repair that if it is shown that the defendant has no intention to
         complete the work agreed upon, that it is a felony?
             A. Yes.

                                               -3-
                Q. And does the statute also specifically show some examples of how intent to not
            finish can be inferred?
                A. Yes.
                Q. And one of those specific examples is if the defendant changes his business
            address and does not by writing notify the victim of that change of the address at the time
            of the change?
                A. Yes.
                Q. Is intent to not finish the project also shown by the fact that the defendant never
            made contact with the victim to make any other arrangements?
                A. Yes.
                Q. And is it also shown by the fact that the victim had no way either in person or by
            phone or by letter, for that matter, since the address was not existent to contact the
            contractor?
                A. Yes.”
¶9          After testifying that defendant “stated he ran out of money” as the reason for not
       completing the work, the following exchange occurred between the grand jury, the assistant
       State’s Attorney, and Detective Bryant:
                “THE FOREPERSON: Did he admit that he intended not to complete the project or
            that he entered into this project with the intention of taking her money and not finishing?
            The question is: Did he intend not to finish this project on the onset of accepting the job?
                Q. [Assistant State’s Attorney]: Detective, is it correct that that is not an element of
            the offense?
                A. [Detective Bryant]: That’s correct.”
¶ 10        After deliberating, the grand jury delivered a true bill.2
¶ 11        Prior to trial, defendant filed a motion to dismiss his indictment based on due process
       violations. In his motion, defendant argued that “the State’s Attorney and the testifying
       detective misled the grand jury by grossly misstating the law for home repair fraud.”3
       Specifically, defendant argued that the State misled the grand jury by stating that intent not
       to finish repairs can be inferred in a variety of ways even though that subsection of the Home
       Repair Fraud Act had been severed by our supreme court. See People v. Watts, 181 Ill. 2d
       133 (1998). Defendant also pointed to the section of the grand jury transcript where


               2
                See section 17 of the Jury Act, which states in relevant part: “it shall be the duty of the court
       to appoint a foreman *** whose duty it shall be, when the grand jury, or any nine of them, find a bill
       of indictment to be supported by good and sufficient evidence, to indorse thereon ‘A true bill.’ ” 705
       ILCS 305/17 (West 2008).
               3
                Defendant also alleged in his motion to dismiss the indictment that the State erroneously
       implied to the grand jury that he had prior convictions. Defendant does not raise this contention on
       appeal.

                                                     -4-
       Detective Bryant, in response to the assistant State’s Attorney’s question, stated that
       defendant’s intent not to finish the job at the onset of the job was not an element of the
       offense. Because the State did not present evidence of defendant’s intent not to finish the job
       at the onset of the contract, defendant argued that the State did not meet its burden of
       showing intent. Defendant maintained that the State’s actions before the grand jury resulted
       in actual and substantial prejudice to him and the indictment against him should be
       dismissed. Defendant also requested that the indictment be dismissed with prejudice because
       he contended that the State would have to present contradictory evidence in order to reindict
       him. Defendant attached to his motion as exhibits the transcript of the grand jury
       proceedings, a copy of section 3 of the Home Repair Fraud Act (815 ILCS 515/3 (West
       2008)), and his criminal history report.
¶ 12       In response, the State argued that defendant never showed “how his due process rights
       were violated or how he was actually prejudiced.” The State maintained that it presented
       evidence showing that defendant did not intend to finish the project and that he did not finish
       the project. Specifically, the State argued that “the intent not to complete the contract was
       evident by the defendant’s actions. The exact timing of when the defendant decided not to
       complete the contract was an issue for trial and was not required for a finding of probable
       cause.” The State also argued that it did not commit prosecutorial misconduct because there
       was no evidence that the assistant State’s Attorney intentionally misled the grand jury.
¶ 13       The circuit court denied defendant’s motion. In making its ruling, the court stated that
       it did not “believe that there was deception sufficient to undermine the determination of
       probable cause.” The court commented further that “I think that statement attributed to the
       defendant wherein the defendant says, I ran out of money. I just wasn’t going to do it. He
       certainly, I think, exerted control over this young lady’s money with the intent to deprive
       her.”
¶ 14       After a trial, the jury found defendant guilty. Defendant filed a motion for a new trial
       raising 19 points of error. Relevant to this appeal, defendant argued that the circuit court
       erred in dismissing his motion to dismiss the indictment. Defendant was sentenced to 30
       months’ probation, to payment of restitution to the victim, and to performance of 288 hours
       of community service.
¶ 15       Defendant timely appealed.

¶ 16                                        ANALYSIS
¶ 17       We will first look at section 3 of the Home Repair Fraud Act (815 ILCS 515/3(a)(1)
       (West 2008)), before addressing whether the State, in presenting the case before the grand
       jury, violated defendant’s right to due process.

¶ 18                        Section 3 of the Home Repair Fraud Act
¶ 19       The purpose of the Home Repair Fraud Act “is to prohibit and prevent the knowing use
       of fraud and deceptive practices to induce an unwitting homeowner to enter into a contract


                                                -5-
       for home repairs.” People v. Thompson, 275 Ill. App. 3d 725, 732 (1995). Section 3 of the
       Home Repair Fraud Act, in relevant part, states:
               “(a) A person commits the offense of home repair fraud when he knowingly enters
           into an agreement or contract, written or oral, with a person for home repair, and he
           knowingly:
               (1) Misrepresents a material fact relating to the terms of the contract or agreement or
           the preexisting or existing condition of any portion of the property involved, or creates
           or confirms another’s impression which is false and which he does not believe to be true,
           or promises performance which he does not intend to perform or knows will not be
           performed; ***
                                                 ***
               (c) For purposes of subsection (a), paragraph (1), it shall be a rebuttable presumption
           of intent or knowledge that a person promises performance which he does not intend to
           perform and knows will not be performed when, after no performance or no substantial
           performance of a contract or agreement for home repair, he fails or refuses to return
           payments made by the victim and he:
                   (1) fails to acknowledge or respond to a written demand for commencement or
               completion of home repair within 10 days after such demand is mailed or presented
               to him by the victim or by the victim’s legal representative or by a law enforcement
               or consumer agency acting on behalf of the victim; or
                   (2) fails to notify the victim in writing of a change of business name or address
               prior to the completion of the home repair; or
                   (3) makes false statements or representations to the victim to excuse his non-
               performance or non-substantial performance; or
                   (4) uses deception to obtain the victim’s consent to modification of the terms of
               the original contract or agreement; or
                   (5) fails to employ qualified personnel necessary to perform the home repair; or
                   (6) fails to order or purchase the basic materials required for performance of the
               home repair; or
                   (7) fails to comply with municipal, county, State or federal regulations or codes
               relating to the performance of home repair.
               Intent and knowledge shall be determined by an evaluation of all circumstances
           surrounding a transaction and the determination shall not be limited to the time of
           contract or agreement.
               Substantial performance shall not include work performed in a manner of little or no
           value or work that fails to comply with the appropriate municipal, county, State, or
           federal regulations or codes.” 815 ILCS 515/3(a)(1), (c) (West 2008)
¶ 20       In February of 1998, our supreme court issued its decision in People v. Watts, 181 Ill. 2d
       133 (1998). Watts addressed whether subsection (c) under section 3 of the Home Repair
       Fraud Act violated the “the constitutional limits on the State’s right to use presumptions in

                                                -6-
       proving defendant’s guilt.” Watts, 181 Ill. 2d at 141. The defendant in Watts was charged
       with one count of theft and, like the defendant in the case at bar, one count of home repair
       fraud under section 3(a)(1) of the Act. Id. at 135-36. The circuit court found defendant not
       guilty of the theft count because “the State failed to prove that defendant had not intended
       to perform the construction services at the time that he entered into the contract.” Id. at 137-
       38. As for the home repair fraud count, the supreme court noted that because there was no
       dispute regarding the existence of a contract between the parties, “the only question at trial
       was whether defendant had intended to perform the promised work at the time he entered
       into the contract.” Id. at 138. The trial court found that the State failed to prove defendant
       intended not to perform his obligations under the contract, but did prove “the factors
       necessary to raise a presumption of intent” under subsection (c) of the Act which “triggered”
       the “statutory presumption of intent.” Id. at 138-39. After finding defendant failed to rebut
       the presumption of intent, the trial court found defendant guilty of home repair fraud. Id. at
       139.
¶ 21       In analyzing the issue, our supreme court first noted that “in the area of criminal law,
       mandatory rebuttable presumptions which shift the burden of production to the defendant are
       unconstitutional” because they violate the due process clause of both the United States
       Constitution and the Illinois Constitution. Id. at 147. The supreme court then held that the
       “presumption contained in subsection (c) is mandatory and, as such, is unconstitutional.” Id.
       at 149. After holding that subsection (c) was unconstitutional, the court decided that
       subsection (c) should be severed from the rest of the statute. Id. at 150-51. The supreme court
       noted that “while we strike subsection (c) of the statute, the remainder of the statute remains
       intact and valid.” Id. at 151. We note that in making our determination in this case, we must
       consider our supreme court’s interpretation of the Home Repair Fraud Act in Watts as part
       of the statute because the legislature has not yet amended section 3(a)(1) of the Home Repair
       Fraud Act. See Abruzzo v. City of Park Ridge, 231 Ill. 2d 324, 343 (2008) (“Our
       interpretation is considered part of the statute itself until the legislature amends it contrary
       to that interpretation.”).
¶ 22       The supreme court also ruled that the defendant in Watts could not be retried on the same
       home repair fraud count due to collateral estoppel. Watts, 181 Ill. 2d at 152. The court stated,
       “the circuit court found that the State had not met its burden of proving that the defendant
       did not intend to perform when he entered into the contract and, as a result, acquitted
       defendant on the theft count.” Id. The court held that this issue cannot be relitigated because
       “a court in a retrial under the Act would be left to determine the issue of defendant’s intent
       precisely as it was decided under the theft count at the original trial.” Id. Therefore, because
       the circuit court had already acquitted the defendant of the theft count because the State did
       not prove defendant had the requisite intent when entering into the contract, the issue had
       already been decided in defendant’s favor.4 Id.

               4
                Justice Miller specially concurred, stating that he agreed with the majority’s analysis
       regarding the federal constitutional issue. Watts, 181 Ill. 2d at 152 (Miller, J., concurring). However,
       he believed that, “Because the case is decided on federal constitutional grounds, there is no need for

                                                     -7-
¶ 23                                          Grand Jury
¶ 24       Defendant argues that the circuit court erred in denying his motion to dismiss his
       indictment. He contends the State misled the grand jury, which he alleges violated his due
       process rights and resulted in actual and substantial prejudice. Defendant argues that the
       State misled the grand jury by misinforming it in regard to the intent element of the Home
       Repair Fraud Act, by specifically relying on subsection (c) of section 3 of the Home Repair
       Fraud Act, which was severed in Watts. Id. at 149. Defendant maintains that he was
       prejudiced because absent the misleading testimony, he believes the grand jury would not
       have returned a true bill against him.
¶ 25       In response, the State first contends defendant affirmatively waived his contention that
       the State misled the grand jury. The State points to comments by defense counsel during
       argument before the circuit court on defendant’s motion to dismiss the indictment which the
       State maintains shows that defendant conceded that the State did not act intentionally. The
       State also argues that the record establishes that the State did not deliberately mislead the
       grand jurors. In the alternative, the State argues that defendant cannot show that he suffered
       actual and substantial prejudice. The State contends that there was ample evidence to support
       the indictment and defendant’s eventual conviction.
¶ 26       In proceedings before the grand jury, the State’s Attorney acts as an advisor and presents
       both the law and the proposed charges against the defendant. People v. DiVincenzo, 183 Ill.
       2d 239, 254 (1998). The grand jury is allowed “the broadest possible scope consistent with
       constitutional limitations” when conducting its investigations. People v. Fassler, 153 Ill. 2d
       49, 59 (1992). Our supreme court has stated, and defendant readily admits in his opening
       brief, that “[c]hallenges to grand jury proceedings are limited.” DiVincenzo, 183 Ill. 2d at
       255. Typically, “a defendant may not challenge the validity of an indictment returned by a
       legally constituted grand jury” nor may a defendant “seek to challenge the sufficiency of the
       evidence considered by a grand jury if some evidence was presented.” Id. However,
       indictments resulting from prosecutorial misconduct may be challenged by a defendant. Id.;
       see also People v. Holmes, 397 Ill. App. 3d 737, 741 (2010) (“A trial court may dismiss an
       indictment if the defendant establishes that he has suffered a prejudicial denial of due
       process.”).
¶ 27       When ruling on a motion to dismiss an indictment, courts typically consider only the
       transcript of the proceedings before the grand jury. DiVincenzo, 183 Ill. 2d at 255. In doing
       so, we will review whether defendant suffered a prejudicial denial of due process de novo.
       People v. Mattis, 367 Ill. App. 3d 432, 435-36 (2006) (“because the essential facts
       concerning what happened at the grand jury proceedings are undisputed, we review de novo
       whether defendant suffered a prejudicial denial of due process that could warrant dismissal”).
¶ 28       Prosecutorial misconduct before the grand jury does not warrant dismissal of the


       us to consider here whether the Illinois Constitution independently requires the same result.” Id.
       Justice Miller, therefore, did “not join the brief discussion in the majority opinion regarding a state
       constitutional basis” for the decision. Id.

                                                    -8-
       indictment unless defendant “can show that such misconduct results in actual and substantial
       prejudice to him.” Fassler, 153 Ill. 2d at 58. Our supreme court, in DiVincenzo, explained:
               “To warrant dismissal of the indictment, however, a defendant must ordinarily show
           that *** any prosecutorial misconduct affected the grand jury’s deliberations. [Citation.]
           Prosecutorial misconduct must rise to the level of a deprivation of due process or a
           miscarriage of justice. [Citations.] The due process rights of a defendant may be violated
           if the prosecutor deliberately or intentionally misleads the grand jury, uses known
           perjured or false testimony, or presents other deceptive or inaccurate evidence.
           [Citations.] An indictment may also be dismissed where the prosecutor has applied undue
           pressure or coercion so that the indictment is, in effect, that of the prosecutor rather than
           the grand jury. [Citation.] To warrant dismissal of the indictment, [a] defendant must
           therefore show that the prosecutors prevented the grand jury from returning a meaningful
           indictment by misleading or coercing it.” DiVincenzo, 183 Ill. 2d at 257-58.
¶ 29       In this case, defendant was charged under section 3(a)(1) of the Home Repair Fraud Act.
       Section 3(a)(1) provides, in relevant part, that home repair fraud is committed when a
       defendant “knowingly enters into an agreement or contract *** with a person for home
       repair, and he knowingly: *** promises performance which he does not intend to perform
       or knows will not be performed.” 815 ILCS 515/3(a)(1) (West 2008). The State could not
       rely on subsection (c) to prove defendant’s intent or knowledge, as that portion of the statute
       was severed from the rest of the statute in Watts. Watts, 181 Ill. 2d at 151. However, in
       answering questions from the grand jury, the State clearly relied on subsection (c) despite it
       being severed from the statute. The following exchange, in response to a question from the
       grand jury, follows subsection (c)’s unconstitutional presumption of intent:
               “Q. [Assistant State’s Attorney]: And does the statute also specifically show some
           examples of how intent to not finish can be inferred?
               A. [Detective Bryant]: Yes.
               Q. And one of those specific examples is if the defendant changes his business
           address and does not by writing notify the victim of that change of the address at the time
           of the change?
               A. Yes.
               Q. Is intent to not finish the project also shown by the fact that the defendant never
           made contact with the victim to make any other arrangements?
               A. Yes.
               Q. And is it also shown by the fact that the victim had no way either in person or by
           phone or by letter, for that matter, since the address was not existent to contact the
           contractor?
               A. Yes.”
       This is clearly an incorrect statement of the law of home repair fraud. Before the grand jury,
       the prosecutor serves as an advisor and is supposed to “inform the grand jury of the proposed
       charges and the pertinent law.” DiVincenzo, 183 Ill. 2d at 254. In this case, the prosecutor’s


                                                 -9-
       misstatement of the law made it easier to secure an indictment by informing the grand jury
       that the element of intent can be presumed.
¶ 30        Later in the grand jury proceedings, the grand jury asked the assistant State’s Attorney,
       “Did [defendant] intend not to finish this project on the onset of accepting the job?”, to
       which the following exchange occurred between the assistant State’s Attorney and Detective
       Bryant:
                “Q. [Assistant State’s Attorney]: Detective, is it correct that that is not an element of
            the offense?
                A. [Detective Bryant]: That’s correct.”
       However, the statute clearly states that “A person commits the offense of home repair fraud
       when he knowingly enters into an agreement or contract *** and he knowingly: ***
       promises performance which he does not intend to perform or knows will not be
       performed[.]” 815 ILCS 515/3(a)(1) (West 2008). The language of the statute makes clear
       that defendant’s intent at the time of the agreement is an element of the offense. In Watts, the
       defendant, like the defendant in our case, was charged under section 3(a)(1) of the Act. The
       supreme court noted that it was undisputed that defendant had entered into a contract for
       home repair, therefore; “the only question at trial was whether defendant had intended to
       perform the promised work at the time he entered into the contract.” Watts, 181 Ill. 2d at 138.
       Further, the purpose of the Act “is to prohibit and prevent the knowing use of fraud and
       deceptive practices to induce an unwitting homeowner to enter into a contract for home
       repairs.” Thompson, 275 Ill. App. 3d at 732. We hold that the assistant State’s Attorney’s
       response to the grand jury again misstated the law of home repair fraud. The comments by
       the assistant State’s Attorney and the testifying witness incorrectly claim that intent is not an
       element of the crime. Instead of informing the grand jury of the law as it was required to do,
       the State represented to the grand jury two incorrect statements of the law.
¶ 31        However, misstatements of law by the prosecutor to the grand jury do not automatically
       result in the indictment being dismissed. Defendant must “show that such misconduct results
       in actual and substantial prejudice to him.” Fassler, 153 Ill. 2d at 58. We hold defendant has
       met this burden here. Before the grand jury, Detective Bryant testified that defendant and
       Avila came to an agreement, Avila paid defendant $2,000, and defendant began the remodel
       work. Detective Bryant further testified that Avila paid defendant three additional checks for
       a total of approximately $6,000. After the last check on July 16, 2007, defendant stopped
       working. Detective Bryant stated defendant admitted to starting the work, but not finishing
       it. Defendant told Detective Bryant that he ran out of money and admitted that he did not
       notify Avila with any new information on how to contact him. Detective Bryant also testified
       that defendant never ordered kitchen cabinets, but admitted that defendant “did demolition
       work and *** put up some walls.” Detective Bryant also testified that Avila could not reach
       defendant by phone after the first month of work because defendant’s phone was
       disconnected. Avila went to the address listed as defendant’s office, which was a vacant lot.
¶ 32        Significantly, the State did not present any evidence to the grand jury regarding
       defendant’s intent to not perform the contract at the time the contract was formed, instead


                                                 -10-
       its evidence concentrated only on what occurred once the contract had been formed and the
       work started. However, the assistant State’s Attorney’s two incorrect statements of law to the
       grand jury both addressed defendant’s intent. In the first statement, the assistant State’s
       Attorney presented to the grand jury incorrect law that would allow it to presume intent. In
       the second misstatement, the assistant State’s Attorney denied that intent was even an
       element to be proven. The two misstatements affected the grand jury proceedings because
       without them, we cannot say that a true bill would have been returned. DiVincenzo, 183 Ill.
       2d at 257 (“To warrant dismissal of the indictment *** [a] defendant must ordinarily show
       that *** any prosecutorial misconduct affected the grand jury’s deliberations.”); see also
       People v. Oliver, 368 Ill. App. 3d 690, 696-97 (2006) (“a due process violation consisting
       of prosecutorial misconduct before a grand jury is actually and substantially prejudicial only
       if without it the grand jury would not have indicted defendant”).
¶ 33        The State maintains that defendant did not suffer actual and substantial prejudice because
       defendant did not show that the State acted intentionally in misstating the law before the
       grand jury. The State relies on the Second District’s decision in People v. Hart, 338 Ill. App.
       3d 983 (2003), to argue that defendant must show that the State intentionally misled the
       grand jury before dismissal of an indictment is warranted. In Hart, the majority stated “[i]n
       our view, however, there must be, at the very least, intent on the part of some State actor to
       materially mislead the grand jury in order to give rise to a violation of due process.” Hart,
       338 Ill. App. 3d at 991. Justice McLaren concurred, but disagreed with this statement by the
       majority, classifying it as “obiter dicta,” and commented “it is incorrect to require deception
       on the part of a State actor” based on prior precedent. Hart, 338 Ill. App. 3d at 995
       (McLaren, J., concurring). The majority in People v. Oliver, 368 Ill. App. 3d 690 (2006), also
       a Second District decision, agreed with Justice McLaren’s concurrence. Oliver, 368 Ill. App.
       3d at 696 (“Thus, in light of DiVincenzo, we hold that the State’s presentation of deceptive
       evidence denied defendant due process, regardless whether the deception was intentional.”).5
       We agree with Justice McLaren’s concurrence in Hart and the majority in Oliver. The
       assistant State’s Attorney’s actions may or may not have been inadvertent; however, it is still
       the role of the prosecutor to present the “pertinent” law to the grand jury. DiVincenzo, 183
       Ill. 2d at 254. Subjecting a defendant to criminal prosecution in this case based on the State’s
       incorrect presentation of the law to the grand jury deprived him of his right to due process,
       whether the assistant State’s Attorney’s actions were intentional or not. To the extent that
       Hart conflicts with our holding in this case, we respectfully decline to follow it. See O’Casek
       v. Children’s Home & Aid Society of Illinois, 229 Ill. 2d 421, 440 (2008) (under the doctrine
       of stare decisis, “the opinion of one district, division, or panel of the appellate court is not


               5
                 Justice Grometer concurred in Oliver and believed that it was not necessary to even address
       the issue of intent in that case. Oliver, 368 Ill. App. 3d at 700-02 (Grometer, J., concurring). Justice
       Grometer stated that he did not “believe that the majority’s interpretation of People v. DiVincenzo,
       183 Ill. 2d 239 (1998), is as straightforward as the majority concludes. Second, although the majority
       does not explicitly say so, the effect of its ruling in this case is to overrule our recent decision in
       People v. Hart, 338 Ill. App. 3d 983 (2003).” Id. at 700.

                                                    -11-
       binding on other districts, divisions, or panels”).
¶ 34        In making our decision, we note that at no time did the State attempt to amend the
       indictment after securing it. We also note that defendant properly preserved this issue for
       appeal by both filing a motion to dismiss the indictment before trial and objecting to the
       indictment after trial. The motion to dismiss the indictment is important because it occurred
       before defendant was found guilty.
¶ 35        In a petition for rehearing filed by defendant, he asserts that the conviction should be
       reversed outright because the evidence presented at trial was insufficient to support a
       conviction. We are not persuaded.
¶ 36        It is not the function of this court to retry a defendant when reviewing whether the
       evidence at trial was sufficient to sustain a conviction. People v. Hall, 194 Ill. 2d 305, 329-30
       (2000). “Rather, in such cases the relevant question is whether, after viewing the evidence
       in the light most favorable to the prosecution, any rational trier of fact could have found the
       essential elements of the crime beyond a reasonable doubt.” People v. Smith, 185 Ill. 2d 532,
       541 (1999). The trier of fact is responsible for determining a witness’s credibility and the
       weight to be given to a witness’s testimony, as well as drawing any reasonable inferences
       from the evidence. People v. Jimerson, 127 Ill. 2d 12, 43 (1989). Additionally, the trier of
       fact’s findings of credibility are given greater weight because it saw and heard the witnesses.
       People v. Wheeler, 226 Ill. 2d 92, 114-15 (2007). Circumstantial evidence can sustain a
       conviction, “provided that such evidence satisfies proof beyond a reasonable doubt of the
       elements of the crime charged.” Hall, 194 Ill. 2d at 330. However, if the evidence is so
       unreasonable, unsatisfactory, or improbable that it raises a reasonable doubt as to a
       defendant’s guilt, we will reverse a conviction. People v. Evans, 209 Ill. 2d 194, 209 (2004).
¶ 37        After reviewing the evidence in the light most favorable to the State, we conclude that
       a rational trier of fact could have found the essential elements of the crime of home repair
       fraud beyond a reasonable doubt. The Act provides that “A person commits the offense of
       home repair fraud when he knowingly enters into an agreement or contract *** and he
       knowingly *** promises performance which he does not intend to perform or knows will not
       be performed.” 815 ILCS 515/3(a)(1) (West 2008). It is undisputed the parties entered into
       an agreement. The State only had to prove at trial, like in Watts, “whether defendant had
       intended to perform the promised work at the time he entered into the contract.” Watts, 181
       Ill. 2d at 138; see also Thompson, 275 Ill. App. 3d at 732 (“The Act’s goal is to prohibit and
       prevent the knowing use of fraud and deceptive practices to induce an unwitting homeowner
       to enter into a contract for home repairs.”). We also note that circumstantial evidence can
       sustain a conviction. Hall, 194 Ill. 2d at 330.
¶ 38        In this case, circumstantial evidence from both Avila and Joaquin Mina showed that at
       the time of the agreement, defendant did not intend to perform. Avila testified that at the time
       she entered into the agreement with defendant, defendant “would need [$]2,000 a week
       before starting the job and the [$]2,000 was to order my kitchen cabinets, which would take
       two weeks to be delivered.” Later, defendant promised Avila that the cabinets would be
       delivered and installed by July 20, 2007, almost two months after the contract was signed.


                                                 -12-
       Despite both promises by defendant, he never ordered the cabinets, let alone installed them.
       Avila continued to pay defendant every few weeks at defendant’s request. Mina testified that
       it took him five days to complete the work, whereas defendant had worked five weeks,
       completing minimal work, before quitting the job. Taking this evidence together, it is
       reasonable to believe that defendant never intended to perform the work promised. It is
       reasonable to believe that defendant did minimal work, while stretching that work over a
       five-week time period, to continue to ask Avila for more money. The evidence was sufficient
       to prove defendant guilty beyond a reasonable doubt. This finding removes the risk of
       subjecting defendant to double jeopardy. See People v. Taylor, 76 Ill. 2d 289, 309-10 (1979).
¶ 39        Due to our conclusion in this case, we do not need to address defendant’s remaining
       arguments.

¶ 40                                    CONCLUSION
¶ 41      The judgment of the circuit court is reversed. On remand, we direct the circuit court to
       dismiss the indictment without prejudice.

¶ 42      Reversed and remanded.

¶ 43       PRESIDING JUSTICE QUINN, specially concurring:
¶ 44       I agree with the majority that the State violated defendant’s due process rights by
       presenting an incorrect statement of law. However, I disagree with the majority’s assertion
       that “The comments by the assistant State’s Attorney and the testifying witness incorrectly
       claim that intent is not an element of the crime.” Supra ¶ 30.
¶ 45       The transcript of the grand jury proceedings reflects that the grand jury foreman asked
       the assistant State’s Attorney (ASA), “Did [defendant] intend not to finish this project on the
       onset of accepting the job? The ASA then asked Detective Bryant:
               “Q. [ASA]: Detective, is it correct that that is not an element of the offense?
               A. [Detective Bryant]: That’s correct.”
¶ 46       The majority correctly point out that subsection (a)(1) of section 3, entitled “Home
       Repair Fraud,” under which defendant was charged provides:
           “A person commits the offense of home repair fraud when he knowingly enters into an
           agreement or contract, written or oral, with a person for home repair, and he knowingly:
               (1) *** [P]romises performance which he does not intend to perform or knows will
           not be performed[.]” 815 ILCS 515/3 (West 2006).
       The majority assert that “The language of the statute makes clear that defendant’s intent at
       the time of the agreement is an element of the offense.” Supra ¶ 30.
¶ 47       However, subsection 3(c) in pertinent part provides:
               “Intent and knowledge shall be determined by an evaluation of all circumstances
           surrounding a transaction and the determination shall not be limited to the time of

                                                -13-
            contract or agreement.” 815 ILCS 515/3(c) (West 2006).
¶ 48        I would read this “penultimate” sentence of subsection (c) to mean that the trier of fact
       need not limit its determination of when the accused formed the intent to defraud the victim
       to the time when the contract was entered into. This reading would be supported by Illinois
       Pattern Jury Instructions, Criminal, No. 13.64 (4th ed. 2000) (hereinafter, IPI Criminal 4th
       No. 13.64), which provides in pertinent part:
            “Definition of Home Repair Fraud–Agreement or Contract
                A person commits the offense of home repair fraud when he knowingly enters into
            a contract for an amount exceeding $1,000 with a person for home repair, and he
            knowingly
                                                 ***
                [3] promises performance which he does not intend to perform or knows will not be
            performed.”
¶ 49        Defense trial counsel correctly recognized that this language did not restrict the jury to
       determine the defendant’s intent at the time when the contract was entered into. That is why
       he asked that the jurors be given a nonpattern instruction reading: “A person commits home
       repair fraud when the did not intend to perform the promised work at the time he entered into
       the contract.”
¶ 50        Having said this, I acknowledge that the majority are absolutely correct when they rely
       upon People v. Watts, 181 Ill. 2d 133 (1998), where our supreme court held, “There was no
       dispute that defendant had entered into a contract for home repair. Thus, the only question
       at trial was whether defendant had intended to perform the promised work at the time he
       entered into the contract.” Watts, 181 Ill. 2d at 138.
¶ 51        Further, the court in Watts had a completely different interpretation of subsection (c) than
       I just presented.
                “We believe that the penultimate sentence of subsection (c) is intended to assist a
            defendant by expanding the realm of relevant evidence which he may use to rebut the
            presumption. For example, if the State triggered the presumption by proving that a
            defendant had used an unqualified subcontractor, the defendant might attempt to rebut
            the presumption by introducing evidence of the subcontractor’s satisfactory performance
            on prior projects. This would tend to show a good-faith belief on the defendant’s part that
            the subcontractor was qualified and, therefore, that the defendant intended to perform the
            promised work. If subsection (c) did not include the penultimate sentence, the evidence
            might be considered irrelevant, because the ultimate issue is the defendant’s intent at the
            time he entered the contract. However, by explicitly allowing the defendant to introduce
            evidence ‘not limited to the time of the contract,’ the sentence would allow the
            introduction of the evidence in the example.” Watts, 181 Ill. 2d at 148-49.
¶ 52        A reading of Watts leads to the conclusion that the majority are correct in holding that
       the prosecutor misstated the law when he asked/told Detective Bryant that the State was not
       required to prove that the defendant had the intent not to finish the project when he entered


                                                 -14-
       into the contract. This misstatement of law was erroneous but it did not constitute a denial
       “that intent was even an element to be proven,” as the majority state twice. I agree with the
       majority that defendant has shown that this misstatement of law resulted in actual and
       substantial prejudice to the defendant. Fassler, 153 Ill. 2d at 58.
¶ 53       I also agree with the majority that Watts further held that “the presumption contained in
       subsection (c) is mandatory and, as such, is unconstitutional.” Watts, 181 Ill. 2d at 149.
¶ 54       The prosecutor was relying on subsection 3(c)(2) when he asked Detective Bryant
       whether the statute allowed the grand jurors to infer the defendant’s intent by defendant’s
       failure to notify the victim of his change of address and the facts that defendant never made
       further contact with victim and the victim had no way to contact the defendant after he
       stopped working on the project. The ASA phrased the question as, “And does the statute also
       specifically show some examples of how intent to not finish can be inferred?”
¶ 55       The User’s Guide to Illinois Pattern Jury Instructions, Criminal, at x (4th ed. Supp. 2011)
       provides:
                “Inferences are a staple of our adversary system and are essential to expeditious
           resolution of factual questions. Funches, 212 Ill. 2d at 339 ***. An inference is a factual
           conclusion that the jury may rationally draw in its discretion by considering other facts.
           Id. at 339 ***. By nature, inferences are permissive. Id. The jury is free to accept or reject
           a suggested inference and no burden is placed on the defendant. Id.; Watts, 181 Ill. 2d at
           142 ***.”
¶ 56       In People v. Jordan, 218 Ill. 2d 255 (2006), our supreme court considered section 12-21.6
       of the Criminal Code of 1961, entitled “Endangering the life or health of a child” (720 ILCS
       5/12-21.6 (West 2002)). It provides:
                “(a) It is unlawful for any person to willfully cause or permit the life or health of a
           child under the age of 18 to be endangered or to willfully cause or permit a child to be
           placed in circumstances that endanger the child’s life or health, except that it is not
           unlawful for a person to relinquish a child in accordance with the Abandoned Newborn
           Infant Protection Act.
                (b) There is a rebuttable presumption that a person committed the offense if he or she
           left a child 6 years of age or younger unattended in a motor vehicle for more than 10
           minutes.” 720 ILCS 5/12-21.6(a), (b) (West 2002).
¶ 57       The Jordan court decided: “We hold that subsection (b) of section 12-21.6 of the Code
       creates an unconstitutional mandatory rebuttable presumption.” Jordan, 218 Ill. 2d at 266.
       The court also held:
                “Although the State is constitutionally required to prove every element of a crime
           beyond a reasonable doubt [citation], the State may nonetheless rely upon certain
           presumptions and inferences to prove its case. Pomykala, 203 Ill. 2d at 202 ***.” Jordan,
           218 Ill. 2d at 265.
¶ 58       The court continued:
                “Finally, we consider the consequences of the presumption’s invalidity in this case.


                                                 -15-
                                                 ***
                *** [W]e believe that a rational trier of fact could have found that defendant
            knowingly endangered his infant daughter’s life or health by leaving her unattended in
            his vehicle. Several factors bear upon that determination, including the setting where the
            vehicle was parked, the weather conditions, and the amount of time defendant left his
            daughter alone in the vehicle.” (Emphasis added.) Jordan, 218 Ill. 2d at 268-70.
¶ 59        The court therefore considered the length of time the child was left unattended even
       though the court struck down subsection (b), which listed this factor as the basis to apply the
       unconstitutional rebuttable presumption. 720 ILCS 5/12-21.6(b) (West 2002).
¶ 60        Applying the rationale of Jordan to the facts in the instant case, I believe that it would
       be proper for a prosecutor to argue that all of the factors listed in subsections (c)(1) through
       (c)(7) may provide the basis for an inference that a defendant is guilty of committing home
       repair fraud. 815 ILCS 515/3 (c)(1) through (c)(7) (West 2006). However, I agree with the
       majority that it was improper for the prosecutor to ask Detective Bryant whether the statute
       provided these factors as “examples,” where this portion of the statute providing for an
       improper rebuttable presumption was struck down in Watts.
¶ 61        This issue is made all the important because, as a very recent law review article points
       out, “Today, seventeen criminal statutes still include some form of a mandatory
       presumption.” Theodore A. Gottfried & Peter G. Baroni, Presumptions, Inferences and Strict
       Liability in Illinois Criminal Law: Preempting the Presumption of Innocence?”, 41 J.
       Marshall L. Rev. 715, 722 (2008). In this very well-written article, the authors suggest that
       these statutes may pass constitutional muster by removing the “rebuttable presumption”
       language and replacing it with “it may be inferred,” converting the mandatory presumption
       into a constitutionally acceptable permissive inference. Gottfried & Baroni, supra, at 723.
¶ 62        Finally, I disagree with the majority’s discussion of the holdings in People v. Hart, 338
       Ill. App. 3d 983 (2003), and People v. Oliver, 368 Ill. App. 3d 690 (2006). Both Hart and
       Oliver involved testimony of witnesses which turned out to be false.
¶ 63        Hart held that: “there must be, at the very least, intent on the part of some State actor to
       materially mislead the grand jury in order to give rise to a violation of due process.” Hart,
       338 Ill. App. 3d at 991. In doing so, the majority relied on People v. J.H., 136 Ill. 2d 1
       (1990), which held “[s]ome cases suggest [that undermining the integrity of the judicial
       process] may occur where a prosecutor deliberately or intentionally misleads the grand jury
       to the prejudice of the defendant.” (Emphasis omitted.) J.H., 136 Ill. 2d at 13.
¶ 64        The majority in Oliver held that “the State’s presentation of deceptive evidence denied
       defendant due process, regardless [of] whether the deception was intentional.” Oliver, 368
       Ill. App. 3d at 696. In doing so, the majority relied on the holding in People v. DiVincenzo,
       183 Ill. 2d 239, 257 (1998): “The due process rights of a defendant may be violated if the
       prosecutor deliberately or intentionally misleads the grand jury, uses known perjured or false
       testimony, or presents other deceptive or inaccurate evidence.” Justice Grometer concurred
       in Oliver, arguing that the above language did not support the majority’s holding on the
       immateriality of the prosecutor’s intention. In doing so, Justice Grometer cited another

                                                 -16-
       portion of the holding in People v. J.H.: “A prosecutor should not be inhibited in his
       presentation of a case to a grand jury by fear of dismissal due to [this] erroneous, but honest,
       appraisal of the admissibility of certain evidence for trial purposes.” J.H., 136 Ill. 2d at 13;
       Oliver, 368 Ill. App. 3d at 701 (Grometer, J., concurring).
¶ 65        Based on the above discussion, I think that the majority in Hart and Justice Grometer’s
       concurrence in Oliver are correct in requiring an intentional act on the part of a state actor
       when a defendant seeks to dismiss an indictment based on the presentation of allegedly false
       testimony to a grand jury. However, I do not believe that Hart or Oliver has any applicability
       to the instant case where the prosecutor misstated the law applicable to the charges presented
       to the grand jury. It is abundantly clear that the prosecutor was unaware of the holding in
       Watts and did not intentionally mislead the grand jury. Indeed, defense trial counsel told the
       trial court that he did not believe the prosecutor acted willfully. Consequently, I do not
       believe that the prosecutor’s actions before the grand jury constituted prosecutorial
       misconduct. In the final analysis, however, I believe the defendant has met his burden of
       showing that the prosecutor’s misstatement resulted in actual and substantial prejudice to him
       where the grand jury foreman specifically asked whether the defendant intended not to
       perform the work when he entered into the contract. Fassler, 153 Ill. 2d at 58. Consequently,
       I concur in the result reached by the majority.




                                                -17-